EXAMINER’S AMENDMENT
Status of Claims
Claims 1 – 21 are pending.
Claims 1, 8, and 15 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Johnson et al. (US Patent Application Publication No. 20160087933) is cited to teach methods and systems for registering one or more listener devices (e.g., mobile phones or tablets, etc.) to receive messages from one or more notification devices (e.g., web cameras, etc.).
Khanna et al. (US Patent Application Publication No. 20050071677) is cited to teach a method for authenticating clients and boot server hosts to provide a secure network boot environment. Messages are exchanged between a client and a boot server or authentication server proxy for the boot server during pre-boot operations of the client to authentic the boot server and the client. In one embodiment, authentication is performed by comparing shared 
Gulati et al. (US Patent Application Publication No. 20170048070) is cited to teach a device identification is generated for a programmable device. A security key is generated to protect a content of the programmable device. A device birth certificate is generated with the device identification and the security key. The programmable device is programmed with the device birth certificate at time of manufacture of the programmable device.
None of the references cited above, neither individual, nor in combination, teaches all of the limitations as set forth in the independent claim, in particularly “…verifying that the received data indicative of ownership of the satellite device corresponds with previously stored data indicative of ownership of the satellite device, wherein if the verification fails, denying the request and stopping the method; verifying, using the received mobile device application credentials, that the mobile device application is valid and, if not, denying the request and stopping the method; upon determining that both the data indicative of ownership of the satellite device and the mobile device application credentials are valid, permitting, via the network access device, the satellite device to boot onto the network… ”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.